Citation Nr: 1645551	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-21 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to increases in the "staged" (20 percent from September 29, 2006, and 40 percent from March 24, 2016) ratings assigned for fibromyalgia.

2.  Entitlement to increases in the "staged" (10 percent from September 29, 2006, and 20 percent from March 24, 2016) ratings assigned for degenerative disc disease, lumbar spine (low back disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1956 to August 1969 and from December 1980 to April 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision (that granted service connection and assigned the initial ratings for the disabilities on appeal) of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In March 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  In May 2016 these matters were remanded for additional development.  An October 2016 rating decision by the Appeals Management Center (AMC) granted "staged" increases for fibromyalgia (40 percent) and low back disability (20 percent), effective March 24, 2016.  As the increase is to less than the maximum schedular rating available, and the Veteran has not expressed satisfaction with the ratings assigned (, the appeal of these issues continues.  AB v. Brown, 6 Vet. App. 35 (1993).

The May 2016 Board decision also granted a TDIU rating (which was implemented by rating decision effective from January 2012) .  An October 2016 AMC rating decision granted separate ratings for radiculopathy of the bilateral lower extremities (10 percent, each).  The Veteran has not expressed disagreement with any aspect of these decisions, and these matters are not before the Board.)  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board is well aware that these matters stem from a September 2006 claim and have previously been remanded.  Nonetheless, because it appears that the medical record remains incomplete, remand is required.
All records of treatment the Veteran received for a disability for which an increased rating is sought during the evaluation period are pertinent evidence that must be secured.  No records of VA treatment the Veteran received between November 2009 and January 2011 have been associated with the Veteran's record.  Records from November 2009 note that a prescription for opioid pain medication was pending, and records from January 2011 note that the opioid agreement was renewed at that time.  Presumably the prescription (for pain related to both fibromyalgia and low back disability) was initiated, and renewed, based on clinical evaluations between November 2009 and January 2011.  Records of such evaluations are pertinent evidence in the claims for increased ratings, and VA treatment records are constructively of record.  The Board's May 2016 remand included instruction to obtain all pertinent VA treatment records.  Where there has not been substantial compliance with the previous remand instructions, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Additionally, the Board notes a June 2008 VA treatment record notes recent private treatment for a low back disability.  However, the most recent private treatment record prior to that point dates from May 2007, more than one year prior.  Further, the record indicates that the severity of the Veteran's back disability in June 2008 was such that surgery was required that month, which suggests that there should be outstanding records discussing the increase in severity.  Records of private treatment, as identified in the June 2008 VA treatment record, are clearly pertinent to the claim for increased rating for back disability (and could potentially support a "staged" rating increase) and should be sought on remand.  

Additional VA examinations are also required.  Regarding the back disability, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The Board finds that a remand for a spine examination compliant with Correia is necessary.  Clarification is also needed on the September 2016 VA examination notation that the Veteran had incapacitating episodes totaling at least 6 weeks in the last 12 months (it was noted that the notation was based solely on the Veteran's self-report).  As an incapacitating episode is by definition a period of bedrest prescribed by a physician, verification by treatment records appears indicated.

Notably, under 38 C.F.R. § 4.14, the same symptoms may not be considered to support ratings for separate service-connected disabilities.  Regarding fibromyalgia, it is not clear from the record which documented symptoms are attributable to fibromyalgia and which are associated with other service-connected and non-service-connected disabilities (e.g., sinusitis, right shoulder disability, coronary artery disease, neck disability, carpal tunnel syndrome, arthritis of the knee).  An examination to distinguish, to the extent possible, those symptoms attributable to fibromyalgia from those attributable to co-existing disabilities is necessary.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for the record all records of VA evaluations and treatment the Veteran has received for his service-connected fibromyalgia and low back disability (that are not already associated with the claims file), to specifically include any records of VA treatment between November 2009 and January 2011.  The AOJ should also ask him to provide releases for VA to obtain records of all pertinent private treatment, to specifically include records of treatment between May 2007 and June 2008.  He should also be asked to identify all periods when bedrest was prescribed to his IVDS by a physician (and releases for records of any prescriptions by private providers).  The AOJ should secure for the record complete records from the providers identified (to specifically include all records of prescriptions of bedrest for IVDS by a physician).  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  The AOJ should then arrange for the Veteran to be examined by an orthopedic spine surgeon to assess the severity of his back disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed, to specifically include testing for pain on both active and passive motion, and in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should have available for review a copy of the criteria in 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (and the notes following) and § 4.59, and the findings reported should be sufficiently detailed to allow for application of all criteria therein.  The examiner should note whether or not the findings are affected by such factors as pain, use, periods of exacerbation, etc., and opine regarding any additional degree of disability resulting from such factors.  The examiner should comment on the nature and degree of functional impairment that is due to the disability.  The examiner is also asked to identify (based on review of the record) whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case).  The examiner should elicit from the Veteran identification of all periods of bedrest (and any surgeries he had) prescribed by a physician and note whether the Veteran's reports are consistent with notations in treatment records received..

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to assess the current severity of his fibromyalgia.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should ask the Veteran to provide a detailed description of the symptoms and associated functional impairment he alleges are related to his fibromyalgia (and the examiner should comment upon whether those reports are consistent with clinical findings and distinguish, to the extent possible, symptoms associated with fibromyalgia from those associated with the Veteran's diagnosed cardiac, orthopedic, neurological, and other disabilities disabilities).  If a symptom noted attributable to fibromyalgia (on current examination or at any time during the evaluation period) is attributable to more than one service-connected disability, the examiner should identify the disability entity that is considered primarily responsible.  

Any indicated studies should be performed, and all findings reported in detail.  The examiner must be provided a copy of the rating criteria for fibromyalgia and should comment as to whether there is objective evidence that he has symptoms/functional impairment associated with his fibromyalgia that are not contemplated by the schedular criteria.  The examiner is asked to specifically indicate whether the Veteran's fibromyalgia is refractory to medical treatment (does not improve with medical treatment).  The examiner is also asked to identify (based on the record) whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case), to include identifying periods of time when fibromyalgia symptoms have been constant or nearly so.  

4.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

